UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
VICTOR RIVERA ,

                                 Plaintiff,                                18-cv-9517 (PKC)

                -against-                                                  ORDER


CITY OF NEW YORK, et al.

                                 Defendants.
-----------------------------------------------------------x
CASTEL, U.S.D.J.:

                Fact discovery closed on March 13, 2020. No expert discovery is contemplated

by either side. Pre-motion letters for any summary judgment motion are due 14 days from the

close of fact discovery. The plaintiff withdraws on consent his claims for false arrest, his claim

for negligent hiring and supervision and his claim for Monell Liability.

                This schedule applies to final pretrial submissions:

                I. Plaintiffs' proposed voir dire, proposed verdict sheet, proposed jury

                    instructions and their motions in limine shall be filed by May 8, 2020, with a

                    copy of the voir dire, verdict sheet and jury instructions delivered in MS Word

                    format. Also, by May 8, 2020, plaintiffs shall deliver to defendant in MS

                    Word format their portion of the proposed Joint Pre-Trial Order.

                2. Defendants' proposed voir dire, proposed verdict sheet, proposed jury

                    instructions, its motions in limine and its responses to plaintiffs' motions in

                    limine shall be filed by May 22, 2020, with a copy of the voir dire, verdict

                    sheet and jury instructions delivered in MS Word format. Also, by May 22,
               2020, defendant shall deliver in MS Word format to plaintiffs its portion of

               the proposed Joint Pre-Trial Order merged with plaintiffs' pmiion.

            3. By June 1, 2020, plaintiff shall file its response to defendant's motions in

               limine. Also by June 1, 2020, the parties shall file the proposed Joint Pre-

               Trial Order.

            4. The Final Pre-Trial Conference will be held on June 26, 2020, at 11: 15 a.m.

            SO ORDERED.




                                                            P. Kevin Castel
                                                       United States District Judge

Dated: New York, New York
       March 18, 2020




                                            -2-
